In two proceedings to validate petitions designating appellants as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the public office of Councilman of the Town of Brookhaven, the appeal is from two orders of the Supreme Court, Suffolk County, dated June 4, 1969, which respectively dismissed the petition in each proceeding. Orders affirmed, without costs. No opinion. Beldock, P. J., and Rabin, J., concur; Benjamin, J., concurs with additional reliance on the views set forth in his memorandum in Matter of Costantini v. Board of Elections of Suffolk County (32 A D 2d 794). Hopkins and Martuseello, JJ., dissent and vote to reverse the orders and declare the designating petitions valid.